DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: each separate combination of mutations in the claims is an individual species. Applicant must pick one. Applicant must elect one of: 
S492P, S495P, A534P, and I539T (species present in claim 16), or
M470V, S492P, S495P, and A534P (species present in claim 16), or
S495P, I539T, G550E, and R555K (species present in claim 16), or
S492P, F494N, S495P, A534P, I539T, G550E, R555K, S1255L, K1334G, S1359A, and Q1411D (present in claim 22), or
S492P, A534P, I539T, S1255L, K1334G, S1359A, and Q1411 (here being interpreted as Q1411D in light of claim 1) (present in claim 22), or
S492P, F494N, S495P, A534P, I539T, G550E, R555K, and S1359A (present in claim 22), or
S492P, F494N, S495P, A534P, I539T, G550E, and R555K (present in claim 22), or
M470V, S492P, S495P, A534P, I539T, and R555K (present in claim 22), or
M470V, S492P, S495P, A534P, and I539T (present in claim 22), or
S492P, A534P, I539T, and S1359A (present in claim 22).

The species are independent or distinct because the species do not overlap in scope, and additionally the species disclosed have materially different designs, as indicated by their differing 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to all species present in the claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different searches would have to be performed to find the multiple differing combinations of mutations of the disclosure.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.H./               Examiner, Art Unit 1647                                                                                                                                                                                          

/Adam Weidner/              Primary Examiner, Art Unit 1649